Citation Nr: 1031505	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-18 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February to September 
1958.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In August 2007, the appellant testified before the undersigned 
Acting Veterans Law Judge at a hearing held at the RO.  In 
January 2008, the Board remanded the matter for additional 
evidentiary development and due process considerations.  

This matter was last before the Board in June 2009.  At that 
time, the Board denied service connection for chronic 
prostatitis, prostate cancer, gout, a low back disability, a 
bilateral elbow disability, a bilateral knee disability, and a 
bilateral ankle disability.  The issues of entitlement to service 
connection for a right leg disability, a heart condition, and 
hypertension, were again remanded to the RO for additional 
evidentiary development and due process considerations.  

While the matter was in remand status, in a March 2010 rating 
decision, the RO granted service connection for coronary artery 
disease and assigned an initial 100 percent disability rating, 
effective May 11, 2005.  The Board finds that this determination 
constitutes a full award of the benefits sought on appeal with 
respect to the claim of service connection for a heart condition.  
Absent any indication that the appellant has appealed the 
downstream element of the effective date assigned, such matter is 
not in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).  

The Board further notes that the issues on appeal previously 
included entitlement to service connection for posttraumatic 
stress disorder (PTSD).  In a November 2008 rating decision, the 
RO granted service connection for PTSD and assigned an initial 30 
percent disability rating, effective September 10, 2002, 
constituting a full award of the benefit sought on appeal.  
Grantham, 114 F.3d. at 1158-59.  In February 2009, the appellant 
disagreed with the initial rating assigned and a Statement of the 
Case addressing the matter was issued in March 2009.  The 
appellant, however, did not thereafter perfect an appeal.  Thus, 
this matter is not before the Board.  

As set forth in more detail below, a remand is necessary with 
respect to the issue of entitlement to service connection for a 
right leg disability.  The issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

The evidence is in equipoise as to whether the appellant's 
hypertension was caused by his service-connected posttraumatic 
stress disorder (PTSD).  


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, hypertension is 
proximately due to or the result of service-connected PTSD.  38 
U.S.C.A. §§ 1137, 5107 (West 2002); 38 C.F.R. §§ 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice 
or development action is necessary in order to satisfy VA's 
duties to the appellant under the VCAA.  In a May 2006 letter 
issued prior to the initial decision on the claim, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claims, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  The letter also included the additional 
notification requirements imposed by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to this notification letter, the issues on appeal 
were discussed with the appellant and his attorney at a 
conference held with the undersigned prior to the August 2007 
Board hearing.  See e.g. Bryant v. Shinseki, 23 Vet. App.488 
(2010).  The appellant and his attorney acknowledged full 
understanding of all matters discussed.  In that regard, the 
Board also notes that the appellant is represented by experienced 
counsel, who is well aware of the requirements of the VCAA and 
the elements needed to substantiate the appellant's claims.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that 
VCAA notice error was not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments made 
to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).

With respect to VA's duty to assist, the record shows that VA has 
undertaken all necessary development action.  38 U.S.C.A. §  
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The appellant has 
not argued otherwise.  The appellant's service treatment records 
are on file, as are all available post-service clinical records 
specifically identified by the appellant, including records from 
the Social Security Administration (SSA).  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).  

The appellant has also been afforded VA medical examinations in 
connection with his claim, most recently in November 2009.  38 
C.F.R. § 3.159(c) (4) (2009).  The Board finds that the 
examination report is adequate with respect to the claim of 
service connection for hypertension.  The opinion was provided by 
a qualified medical professional and was predicated on a full 
reading of all available records.  The examiner also provided a 
detailed rationale for the opinion rendered with citations to the 
applicable medical literature.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion has 
been met.  38 C.F.R. § 3.159(c)(4) (2009).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issue now being decided.  Neither the 
appellant nor his attorney has argued otherwise.  In any event, 
in light of the favorable determination below, the Board finds 
that any deficiency in VA's VCAA notice or development actions is 
harmless error.


Background

The appellant's service treatment records are entirely negative 
for complaints or findings of hypertension.  These records show 
that in July 1958, the appellant was hospitalized for psychiatric 
observation in connection with his complaints of nervousness, 
difficulty in sleeping, and being unable to take the Marine Corps 
any longer.  On admission, routine physical and neurologic 
examinations were within normal limits.  Following a period of 
observation, the appellant was diagnosed as having a personality 
disorder which rendered him unfit for duty and he was discharged 
from active service.  

In February 1959, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
numerous disabilities.   His application, however, is entirely 
silent for any mention of hypertension, as is medical evidence 
received in support of the claim.  This evidence includes a March 
1959 VA medical examination report which shows that among the 
appellant's numerous complaints was a history of heart 
palpitations since September 1958.  On examination, the 
appellant's cardiovascular system showed no abnormalities.  His 
sitting blood pressure was 110/74.  The diagnosis was history of 
tachycardia, not found.  

In April 1997, the appellant submitted numerous additional 
claims, including service connection for hypertension.  He 
contended that he had been under treatment for hypertension since 
1957.  

In an August 1997 letter, the RO asked the appellant to submit 
evidence showing that his hypertension had existed continuously 
since his separation from active service.  The appellant did not 
respond.  In an October 1997 letter, the RO advised him that his 
claim of service connection for hypertension had been denied, 
absent evidence showing that his hypertension had existed 
continuously since service.  The appellant was also advised of 
his appellate rights, but he did not appeal.  

In May 2005, the appellant again submitted a claim of service 
connection for hypertension.

In support of his claim, he submitted numerous VA and private 
clinical records, dated from February 1973 to March 2005.  In 
pertinent part, these records show treatment for arteriosclerotic 
heart disease with myocardial infarction and coronary bypass 
surgery in the early 1970's.  More recent records from the 1990's 
to 2005 show continued treatment for coronary artery disease and 
hypertension.  

At a May 2005 Board hearing, the appellant testified that in 
1958, he had been taking a shower when six fellow Marines "came 
in and beat the living daylights out of me and took my M1 
Grand."  Transcript at page 5.  He claimed that his personality 
had changed after the incident, resulting in hypertension.  After 
his separation from service, the appellant indicated that he 
sustained a heart attack in 1972, and went on disability.  

The RO thereafter contacted the Social Security Administration 
(SSA) and requested records regarding the appellant's award of 
disability benefits, as well as any medical records in its 
possession.  The SSA responded by submitting records showing that 
the appellant had been awarded disability benefits effective in 
February 1972 for arteriosclerotic heart disease.  His secondary 
diagnosis was exogenous obesity.  Medical records used in 
reaching its decision included a June 1972 private clinical 
record showing that the appellant had experienced an acute 
myocardial infarction four months previously.  He denied a 
history of previous hypertension although he was found to be 
hypertensive during hospitalization.  Additional records provided 
by SSA show that in 1981, the appellant's disability status was 
reviewed.  Medical records obtained at that time show continued 
treatment for a cardiovascular disability.

At his August 2007 Board hearing, the appellant reiterated his 
belief that he had developed hypertension as a result of an 
assault during service.  Specifically, he theorized that as a 
result of the attack, he had developed nervousness, anxiety, and 
violent moods, which had caused him to develop hypertension.  He 
also claimed that he had been diagnosed as having hypertension 
during service.  

At a VA psychiatric examination in August 2008,the appellant 
reported that he had been assaulted during service and continued 
to experience recurrent and intrusive recollections of the event.  
The examiner concluded that it was at least as likely as not that 
the appellant had PTSD as a result of the in-service assault.  He 
indicated that the appellant's symptoms included anxiety, poor 
sleep and irritability.  

In a November 2008 rating decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent rating, 
effective September 10, 2002.  

The appellant underwent VA heart examination in December 2008.  
The examiner noted that the appellant's medical history included 
a myocardial infarction in 1972.  After examining the appellant 
and reviewing his claims folder the examiner concluded that the 
appellant's hypertension and coronary artery disease were not 
caused by his PTSD.  She noted that although there was a recent 
study showing an increased incidence of hypertension and coronary 
artery disease in veterans of World War II, the study had not 
been duplicated for other veterans such as Vietnam veterans.  
Furthermore, one study by itself did not establish a causal 
effect of one disease on another.  A review of textbooks of 
medicine and psychiatry, as well as online journals and published 
medical journals did not show coronary artery disease or 
hypertension as a consequence of PTSD.  

The appellant again underwent VA heart examination in November 
2009.  The examiner took the appellant's medical history and 
reviewed his claims folder in detail.  He noted that the 
appellant's medical records documented treatment for coronary 
artery disease with a bypass in 1972, percutaneous coronary 
intervention in 2001, and pacemaker placement in 2006.  He also 
noted that the appellant had a history of hypertension, although 
recent records reflected normal blood pressure readings with no 
medication prescribed for hypertension.  The appellant denied 
taking any medications at present for hypertension.  After 
examining the appellant and reviewing his claims folder, the 
diagnoses included coronary artery disease and history of 
hypertension, currently normotensive on no medication.  The 
examiner indicated that it was his opinion that the appellant's 
primary cardiac condition, coronary heart disease, was as likely 
as not related to his service-connected PTSD.  He explained that 
this opinion was based on the presence of ongoing and chronic 
symptoms dating from his time in service, including anger and 
hostility, as well as medical literature which reported a 
relationship between PTSD and subsequent development of coronary 
heart disease.  He indicated that he had reviewed the opinion of 
the previous VA examiner, but noted that disagreed with it based 
on his reading of the medical literature.  The examiner also 
attached the medical literature supporting his conclusion.  
Regarding the appellant's hypertension, the examiner indicated 
that although hypertension had similarly been linked to PTSD, the 
appellant did not currently exhibit hypertension.  He indicated, 
however, that should the appellant's history of hypertension 
warrant consideration of service connection, then it was his 
opinion that such history was as likely as not related to the 
service-connected PTSD.  

Subsequent VA clinical records obtained by the RO show that the 
appellant established care at the Smithville VA clinic in 
February 2010.  At that time, he was noted to have hypertension 
and prescribed medication.  The assessments included 
hypertension, stable.  The appellant was advised to continue his 
medication.  


Applicable Law

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

Where a veteran served 90 days or more during a period of war or 
after December 31, 1946, and certain chronic diseases, such as 
cardiovascular-renal disease, including hypertension, becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1 (2009).  A 10 percent disability rating is warranted when 
diastolic pressure is predominantly 100 or more or when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more.  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In addition, service connection may be established on a secondary 
basis for a disability which is proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Id; see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  The Board notes that section 3.310 was amended 
during the pendency of this appeal, effective October 10, 2006.  
The Board has considered both versions of the regulation in 
adjudicating this appeal, but given the facts in this case, 
neither regulation results in a favorable decision.  See 
generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VA 
O.G.C. Prec. Op. No. 7-2003, published at 69 Fed. Reg. 25179 
(2004).

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for hypertension.  He 
contends that his hypertension is causally related to his 
service-connected PTSD.  

As discussed above, the record on appeal contains conflicting 
evidence in this regard.  

As noted, in December 2008, a VA physician indicated that it was 
her opinion that the appellant's hypertension and coronary artery 
disease were not caused by his service-connected PTSD.  She noted 
that although there was a recent study showing an increased 
incidence of hypertension and coronary artery disease in veterans 
of World War II, the study had not been duplicated for other 
veterans such as Vietnam veterans.  Furthermore, one study by 
itself did not establish a causal effect of one disease on 
another.  A review of textbooks of medicine and psychiatry, as 
well as online journals and published medical journals did not 
show coronary artery disease or hypertension as a consequence of 
PTSD.  

On the other hand, a different VA physician concluded in November 
2009 that the appellant's coronary artery disease and history of 
hypertension were causally related to his service-connected PTSD.  
He explained that this opinion was based on the presence of 
ongoing and chronic symptoms dating from the appellant's time in 
service, including anger and hostility, as well as medical 
literature which reported a relationship between PTSD and 
subsequent development of coronary heart disease and 
hypertension.  The Board notes that although the appellant did 
not exhibit hypertension at the time of the November 2009 
examination, he was again diagnosed as having the condition and 
prescribed medication shortly thereafter in February 2010.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United 
States Court of Appeals for Veterans Claims (Court) held that the 
rules on expert witness testimony delineated in the Federal Rules 
of Evidence provide "important, guiding factors to be used by 
the Board in evaluating the probative value of medical opinion 
evidence."  Nieves-Rodriguez, 22 Vet. App. at 302.  These 
factors are: 1) The testimony is based upon sufficient facts or 
data.  In other words, is the medical professional informed of 
sufficient facts upon which to base an opinion relevant to the 
problem at hand?; (2) the testimony is the product of reliable 
principles and methods; and (3) the expert witness has applied 
the principles and methods reliably to the facts of the case.  In 
other words, most of the probative value of a medical opinion 
comes from its reasoning.  A medical opinion is not entitled to 
any weight "if it contains only data and conclusions."  Nieves- 
Rodriguez, 22 Vet. App. at 304.

After carefully considering both VA medical opinions in light of 
the factors set forth above, the Board finds that the evidence is 
in equipoise.  Both VA examiners are physicians who have the 
clear expertise necessary to opine on the matter at issue in this 
case.  Additionally, each had the benefit of examining the 
appellant, considering his medical history, and reviewing his 
claims folder, including the pertinent records therein.  
Moreover, both examiners addressed the appellant's contentions 
and provided detailed rationales, including citations to the 
applicable medical literature.  

As indicated previously, under the benefit-of-the-doubt rule, for 
the appellant to prevail, there need not be a preponderance of 
the evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for the 
benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the 
evidence set forth above, such a conclusion cannot be made.  
Thus, the Board finds that the evidence of record is at least in 
equipoise and therefore sufficient to award service connection 
for hypertension as secondary to PTSD.  The Board also notes that 
the award of service connection for hypertension is consistent 
with the recent award of service connection for coronary artery 
disease, secondary to PTSD, as VA regulation recognizes that 
hypertensive vascular disease or hypertension is a precursor to 
cardiovascular disease.  See 38 C.F.R. § 3.309(a) (2009).  


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

The appellant also seeks service connection for a right leg 
disability.  The Board remanded this matter in January 2008 and 
June 2009 for the purpose of clarifying the nature and etiology 
of the appellant's claimed right leg disability.  Unfortunately, 
the medical evidence of record remains unclear.  Thus, another 
remand is necessary.  38 C.F.R. § 3.159(c)(4) (2009) (noting that 
a medical examination or opinion is necessary if the record does 
not contain sufficient medical evidence for the Secretary to make 
a decision on the claim); see also Stegall v. West, 11 Vet. App. 
268, 271 (1998) (holding that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with the 
remand orders, and that VA has a concomitant duty to ensure 
compliance with the terms of the remand).

Pursuant to the Board's January 2008 remand instructions, the 
appellant was afforded a VA medical examination in August 2008 
for the purpose of clarifying the nature and etiology of any 
current right leg disability.  After examining the appellant, the 
examiner's diagnoses included no evidence of radiculopathy of the 
right leg.  

In light of the examiner's failure to provide a rationale for her 
conclusion or otherwise cite to pertinent evidence in the claims 
folder, including other clinical records containing diagnoses of 
S1 radiculopathy, peripheral neuropathy, and neurogenic 
claudication, the Board found that the August 2008 VA examination 
report was of little probative value and remanded the matter for 
additional evidentiary development.  

Pursuant to the Board's June 2009 remand, the appellant underwent 
VA neurological November 2009.  The examiner diagnosed the 
appellant as having peripheral neuropathy of both lower 
extremities, secondary to diabetes mellitus.  He indicated, 
however, that the appellant should be referred for an orthopedic 
examination for further evaluation of his right leg complaints.  

At a VA joints examination in November 2009, the appellant's 
chief complaint was that of low back pain and diffuse right leg 
numbness since 1958.  He claimed that his symptoms dated from a 
1958 incident in which he was assaulted by multiple individuals.  
After examining the appellant, the diagnoses were degenerative 
disc disease, L5-S1, and anterolisthesis L5 on S1, moderate.  The 
examiner indicated that the appellant was likely having 
claudicatory symptoms from his disc degeneration in his lumbar 
spine.  The examiner indicated, however, that it would be 
speculative to try to link the appellant's in-service altercation 
to his right leg pain.  

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that "before the Board can rely on an examiner's conclusion that 
an etiology opinion would be speculative, the examiner must 
explain the basis for such an opinion or the basis must otherwise 
be apparent in the Board's review of the evidence."  Jones v. 
Shinseki , 23 Vet. App. 382, 391 (2010).  In other words, in 
cases such as this, where an examiner concludes that an opinion 
cannot be provided without resorting to speculation, it must "be 
clear in the examiner's remarks whether it cannot be determined 
from current medical knowledge that a specific in-service injury 
or disease can possibly cause the claimed condition, or that the 
actual cause cannot be selected from multiple potential causes."  
Id at 7.  If not, "it is the Board's duty to remand for further 
development."  Id.  Unfortunately, the basis for the examiner's 
conclusion is unclear.  Indeed, it appears that he did not have 
access to the appellant's claims folder in providing his opinion.  
Thus, a remand is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should also be afforded a 
VA medical examination for the purpose of 
clarifying the nature and etiology of any 
current right leg disability.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be asked 
to provide an opinion as to (1) whether it 
is as least as likely as not that the 
appellant currently exhibits any right leg 
disability; and, if so, (2) whether it is 
at least as likely as not that any current 
right leg disability identified on 
examination is causally related to the 
appellant's active service or any incident 
therein, including complaints of right leg 
pain during active service.  The report of 
examination must include a complete 
rationale for all opinions rendered, as 
well as citations to the pertinent medical 
records.

2.  After the above development has been 
completed, the claim must be readjudicated 
based upon all the evidence of record.  If 
the claim remains denied, the appellant and 
his attorney should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


